Fourth Court of Appeals
                                San Antonio, Texas
                                     March 26, 2020

                                  No. 04-19-00771-CV

                             KENT B. HOFFMAN, ET AL.,
                                     Appellants

                                            v.

                           ANDREW M. THOMSON, ET AL.,
                                   Appellees

              From the 343rd Judicial District Court, McMullen County, Texas
             Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                       Honorable Janna K. Whatley, Judge Presiding


                                     ORDER

       The Appellees’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees’ brief is due on or before May 4, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court